Citation Nr: 1816459	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-41 237	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a prostate disability.

2. Entitlement to service connection for a kidney disability, to include as secondary to a prostate disability.

3. Entitlement to service connection for a bladder disability, to include as secondary to a prostate disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  He received the National Defense Service Medal, Vietnam Service Medal with one bronze service star, Republic of Vietnam Campaign Medal, and Air Force Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board previously remanded this matter for a new VA examination to ascertain whether any of the Veteran's genitourinary conditions are etiologically related to his service.  In October 2016, a VA examiner opined that it was not at least as likely as not that any of the Veteran's genitourinary conditions were incurred in or caused by service.  In support of this opinion, the examiner stated that there was no objective evidence of a urologic/nephrologic condition in the Veteran's service treatment records (STRs).  However, the Veteran's STRs contain an indication that the Veteran was treated in service for prostatitis. May 2015 STRs, p. 5; see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must address the relevant facts).  Moreover, the examiner failed to address the October 2008 note by the Veteran's private physician which indicates that the Veteran has a longstanding history of benign prostatic hypertrophy and prostatitis-the latter of which dates back to the 1970s. See June 2009 Private Treatment Records, p. 11.  Accordingly, on remand, the AOJ should obtain a new opinion that fully considers the Veteran's documented medical history and private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. After all outstanding records have been associated with the claims file, obtain a new VA opinion from a new examiner that addresses the nature and etiology of the Veteran's prostate, bladder and kidney disabilities.  If deemed necessary by the examiner, afford the Veteran a new physical examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale the addresses the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current prostate disability, including benign prostatic hypertrophy and prostatitis, is etiologically related to his service.  In providing this opinion, the examiner must address the note in the Veteran's STRs indicating that he was treated for prostatitis in December 1969, see May 2015 STRs, p. 5, and the October 2008 note by the Veteran's private physician which indicates that the Veteran has a longstanding history of benign prostatic hypertrophy and prostatitis. See June 2009 Private Treatment Records, p. 11.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bladder disability is etiologically related to his service OR to his prostate disability.  In providing this opinion, the examiner must address the note in the Veteran's STRs indicating that he was treated for prostatitis in December 1969, see May 2015 STRs, p. 5, and the October 2008 note by the Veteran's private physician which indicates that the Veteran has a longstanding history of benign prostatic hypertrophy and prostatitis which have caused other genitourinary conditions. See June 2009 Private Treatment Records, p. 11.

(c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current kidney disability is etiologically related to his service OR to his prostate disability.  In providing this opinion, the examiner must address the note in the Veteran's STRs indicating that he was treated for prostatitis in December 1969, see May 2015 STRs, p. 5, and the October 2008 note by the Veteran's private physician which indicates that the Veteran has a longstanding history of benign prostatic hypertrophy and prostatitis which have caused other genitourinary conditions. See June 2009 Private Treatment Records, p. 11.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

